DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Apparatus Species II and Method Species D in the reply filed on 22 June 2022 is acknowledged.
Claims 13 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 22 June 2022.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “205” has been used to designate both “top surface” and “side wall”; reference character “130” has been used to designate both “housing” and “enclosure body”; reference character “120” has been used to designate both “lid” and “housing”; reference character “150” has been used to designate both “outer lid” and “inner lid”; reference character “810” has been used to designate both “power management unit” and “first chamber”; reference character “830” has been used to designate both “control circuit” and “heating element”; reference character “600” has been used to designate both “collection element” and “collection plate”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "140" and "150" have both been used to designate “outer lid”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 185, 142, 152.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 5, 6, and 12 are objected to because of the following informalities: “further” appears to be missing prior to ”comprises”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: collection element in claim 10.  Examiner notes that limitations “temperature control system” and “humidity control system” the limitations are modified by structure(s) within the claim.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  In the case of collection element, the corresponding structure is found to be “collection plate”.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-12, 17, 22-24, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the humidifying system”.  This limitation lacks appropriate antecedent basis in the claim.  It is believed to be in error for “the humidity control system”.  Claims 5-12, 17, 22-24, and 26 are rejected insofar as they are dependent on claim 1, and therefore include the same error(s).  
Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “a thermal conductor corresponding to each thermoelectric heat pump” followed by “each thermal conductor extends from the thermally conductive plate to a corresponding thermoelectric heat pump via a corresponding conduit through the thermal insulator”.  It is unclear how many thermal conductors there must be since “a thermal conductor corresponding to each thermoelectric heat pump” appears to be indicative of one thermal conductor, “each” appears to be indicative of a plurality.   An attempt was made to apply prior art to the claim as best it could be understood as presented.  Claims 10-11 are rejected insofar as they are dependent on claim 9 and therefore include the same error(s).  
Claims 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation “the top surface”.  There is insufficient antecedent basis for this limitation in the claims.  It is presumed Applicant intended a top surface (of the cap).  Claim 23 is rejected insofar as it is dependent on claim 22 and therefore includes the same error(s).  
Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitations “a temperature” and “a humidity”.  It is unclear if these are the same or different “a temperature” and “a humidity” recited in claim 1.  It is believed that they are the same.  

Claims 98 and 104 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 98 recites the limitation “determining whether to increase or decrease humidity in the environment based on a humidity differential between a current humidity in the environment and the target humidity”.  This limitation only requires one of the conditions listed to occur.  This creates a clarity issue with respect to the following steps in claim 98 “in response to determining to increase humidity in the environment […]” and with the steps in claim 104 “in response to determining to decrease humidity in the environment […]” since only one of the conditions need be met to satisfy the “whether” clause.  To expedite prosecution, Examiner has addressed the limitations in claim 98 as required and has addressed the limitations in claim 104 as met through there being no determination to decrease humidity.  Examiner notes that if claims 98/104 were rewritten to require both conditions, it is likely a combination including Krawec may be applicable to claim 104 (see MPEP 2111.04 II).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-9,17, 22-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reed (US 3,712,268).
Regarding claim 1, Reed shows a system for storing a perishable object, the system comprising: 
an enclosure body comprising a housing including a base and at least one sidewall forming a cavity (see at least container #14); 
a lid which removably engages with at least a portion of the enclosure body to form a chamber enclosing an environment surrounding the perishable object (see at least lid #16; column 2, lines 13-15); 
a thermal insulator disposed within the cavity (see at least thermal barrier #24/#18; also lid #16 walls of container #14); 
a temperature control system disposed within the cavity to adjust a temperature of the environment based on a target temperature range associated with the perishable object (see at least column 4, lines 10-23), the temperature control system comprising: 
one or more heat pumps (see at least thermoelectric cooler #52 with thermoelectric modules #54), and 
a first heat exchanger thermally coupled to the environment (see at least heat transfer plate #62), at least a part of the first heat exchanger positioned apart from the one or more heat pumps by the thermal insulator and thermally coupled to the one or more heat pumps via a conduit extending through the thermal insulator (see at least heat transfer plate portion #66 coupled with the thermoelectric cooler via arms #68/#70; column 3, lines 5-17); and 
a humidity control system disposed within the cavity, the humidifying system comprising a heating element in contact with a liquid to adjust a humidity of the environment based on a target humidity range associated with the perishable object (see at least heater(s) #42; column 5, lines 6-20).

Regarding claim 6, Reed further shows wherein the temperature control system comprises: 
a second heat exchanger positioned on a side of the one or more heat pumps opposite the first heat exchanger (see at least heat sink #58 disposed on the top side of the thermoelectric modules #54 opposite to the heat transfer plate portion #66), the second heat exchanger comprising a plurality of fins extending from the2Application No. 16/637,708Attorney Docket No. 125908-OOO1US01 one or more heat pumps toward the base of the housing, wherein the plurality of fins are aligned in a first direction (see at least vertically aligned fins extending downward from the top (fan portion) of thermoelectric cooler #52 toward the base of the container #14); and 
at least one fan arranged to generate a fluid flow in the first direction across a surface area of the plurality of fins (see at least fan #60).
Regarding claim 7, Reed further shows wherein the one or more heat pumps comprise at least one heat pump configured to influence the temperature in the environment based on at least one of a Peltier Effect or a Carnot Cycle (see at least thermoelectric modules #54).
Regarding claim 8, Reed further shows wherein the one or more heat pumps comprises a plurality of thermoelectric heat pumps (see at least thermoelectric modules #54) disposed on at least a second heat exchanger (see at least heat sink #58), wherein the second heat exchanger is positioned on a side of the thermoelectric heat pumps opposite the first heat exchanger of the temperature control system (see at least heat sink #58 disposed on the opposite side of thermoelectric modules #54 than heat transfer plate portion #66).
Regarding claim 9, Reed further shows wherein the at least a part of the first heat exchanger comprises a thermally conductive plate that is substantially parallel to the plurality of thermoelectric heat pumps (see at least heat transfer plate portion #66 which extends in a direction parallel to the thermoelectric modules #54), and the temperature control system further comprises a thermal conductor corresponding to each thermoelectric heat pump (see at least metallic cold bar #56 which is connected with each thermoelectric module #54), wherein each thermal conductor extends from the thermally conductive plate to a corresponding thermoelectric heat pump via a corresponding conduit through the thermal insulator (see at least metallic cold bar #56 extending through a conduit through the lid #16).
Regarding claim 17, Reed further shows wherein the enclosure body further comprises a cap positioned above the first heat exchanger (see at least cold bar #56 OR arms #68/#70 of transfer plate #62, both of which are above transfer plate portion #66).  
Regarding claim 22, Reed further shows wherein the cap comprises a plurality of through holes extending from the top surface and through the cap toward the first heat exchanger of the temperature control system, wherein the through holes are configured to increase the thermal coupling of the first heat exchanger of the temperature control system to the environment (in the case where arms #68/#70 are the cap: see at least holes to accommodate screws #72; column 3, lines 5-17).
Regarding claim 23, Reed further shows wherein the cap comprises thermally conductive material deposited within the through holes and in contact with the first heat exchanger (in the case where arms #68/#70 are the cap: see at least screws #72; column 3, lines 5-17).
Regarding claim 24, Reed further shows further comprising a plate positioned between the first heat exchanger and the cap, wherein the plate is in contact with an upper surface of the first heat exchanger and a lower surface of the cap (in the case where the cold bar #56 is the cap, the parallel arms #68/#70 and left side of transfer plate #62 will meet the claimed arrangement between cold bar #56 and transfer plate portion #66).

Claim(s) 71 and 73 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gray (US 2016/0243000).
Regarding claim 71, Gray shows a method for regulating temperature of an environment surrounding a perishable object, the method comprising: 
determining a target temperature for the environment based on a desired temperature for the perishable object (see at least paragraph [0076]), wherein the perishable object is enclosed in a lid removably engaged with at least a portion of an enclosure body to form a chamber enclosing the environment (see at least paragraphs [0069]-[0070]);
driving at least a first heat pump thermally coupled to the environment to adjust the temperature of the environment based, in part, on a first temperature difference between a first temperature in the environment and the target temperature (see at least paragraphs [0075]-[0077]); 
wherein the first heat pump is one of a plurality of heat pumps, and driving a second heat pump of the plurality of heat pumps to adjust the temperature of the environment based, in part, on a second temperature difference between a second temperature in the environment and the target temperature, the first and second heat pumps thermally coupled to the environment (see at least paragraphs [0075]-[0077]).
Regarding claim 73, Gray further shows further comprising driving the second heat pump after the first heat pump (see at least paragraph [0077]).

Claim(s) 98 and 104 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koch et al. (US 5,316,542: cited by Applicant).
Regarding claim 98, Koch et al. shows a method for regulating humidity of an environment surrounding a perishable object, the method comprising: 
determining target humidity for the environment based on a desired humidity for the perishable object, wherein the perishable object is enclosed in a lid removably engaged with at least a portion of an enclosure body to form a chamber enclosing the environment; 
determining whether to increase or decrease humidity in the environment based on a humidity differential between a current humidity in the environment and the target humidity; 
in response to determining to increase humidity in the environment, determining an amount of liquid to vaporize based on an amount of vapor to minimize the humidity differential; 
drawing the determined amount of liquid to the one or more heating elements via capillary action and an article in contact with the one or more heating elements, and heating the one or more heating elements to a first temperature to vaporize the amount of liquid to generate the amount of vapor; and 
driving one or more heating elements to vaporize the amount of liquid and adjust humidity of the environment based on said determination.
Regarding claim 104, Koch et al. further shows further comprising, in response to determining to decrease humidity in the environment: determining an amount of vapor to condense to liquid based on minimizing the humidity differential; determining a duration of condensation based on the determined amount of vapor; determining a condensation inducing temperature for a heat exchanger thermally coupled to one or more heat pumps based on a current temperature of the environment and a condensation temperature differential to condense liquid of a given temperature, and driving the one or more heat pumps based on the condensation inducing temperature for the duration such that a temperature of the heat exchange is equal to or below the condensation inducing temperature (in view of the contingent limitation in claim 98 “determining whether to increase or decrease humidity in the environment based on a humidity differential between a current humidity in the environment based on a humidity differential between a current humidity in the environment and the target humidity”, only one of the one the conditions need be met, thus Koch et al. meets the method as claimed.  See MPEP 2111.04 II pertaining to contingent limitations in methods.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5, 10, 11, 12, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reed as applied to claims 1 or 9 above, and further in view of Krawec (US 6,116,029).
Regarding claim 5, Reed does not disclose wherein the temperature control system comprises a controller having a memory and at least one processor communicatively coupled to one or more temperature sensors, the controller configured to receive outputs from the one or more temperature sensors and automatically adjust the temperature of the environment based, at least in part, on the outputs from the one or more temperature sensors.
Krawec teaches another system for storing a perishable object having a humidity control system, wherein the temperature control system comprises a controller having a memory and at least one processor communicatively coupled to one or more temperature sensors, the controller configured to receive outputs from the one or more temperature sensors and automatically adjust the temperature of the environment based, at least in part, on the outputs from the one or more temperature sensors (see at least column 4, line 35 through column 5, line 10; column 5, lines 23-38).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Reed with wherein the temperature control system comprises a controller having a memory and at least one processor communicatively coupled to one or more temperature sensors, the controller configured to receive outputs from the one or more temperature sensors and automatically adjust the temperature of the environment based, at least in part, on the outputs from the one or more temperature sensors, as taught by Krawec, to improve the system of Reed by allowing for automatic control based on setting(s) and condition(s) within the housing of the system to maintain conditions within optimal range(s) (see at least Krawec column 2, lines 21-25).  
Regarding claim 10, Reed does not disclose further comprising a collection element positioned between the thermally conductive plate and the thermoelectric heat pumps, the collection element arranged to receive condensation from the thermally conductive plate.
Krawec teaches another system for storing a perishable object further comprising a collection element positioned between the thermally conductive plate and the thermoelectric heat pumps, the collection element arranged to receive condensation from the thermally conductive plate (see at least drip tray #76; column 5, lines 11-23).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Reed with further comprising a collection element positioned between the thermally conductive plate and the thermoelectric heat pumps, the collection element arranged to receive condensation from the thermally conductive plate, as taught by Krawec, to improve the system of Reed by allowing for management of and potential reuse of excess condensate (see at least Reed column 5, lines 11-23).  
Regarding claim 11, Reed as modified by Krawec to include the collection element further discloses wherein the collection element comprises a channel arranged to guide at least a portion of the condensation to a reservoir of the humidity control system configured to store the liquid (see at least Krawec column 5, lines 11-23).
Regarding claim 12, Reed does not disclose wherein the humidity control system comprises a controller having a memory and at least one processor communicatively coupled to at least one 3Application No. 16/637,708Attorney Docket No. 125908-OOO1US01 humidity sensor, the controller configured to receive an output from the at least one humidity sensor and adjust the humidity of the environment based, at least in part, on the output from the at least one humidity sensor.
Krawec teaches another system for storing a perishable object having a humidity control system wherein the humidity control system comprises a controller having a memory and at least one processor communicatively coupled to at least one 3Application No. 16/637,708Attorney Docket No. 125908-OOO1US01 humidity sensor, the controller configured to receive an output from the at least one humidity sensor and adjust the humidity of the environment based, at least in part, on the output from the at least one humidity sensor (see at least column 4, line 35 through column 5, line 10; column 5, lines 23-38).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Reed with wherein the humidity control system comprises a controller having a memory and at least one processor communicatively coupled to at least one 3Application No. 16/637,708Attorney Docket No. 125908-OOO1US01 humidity sensor, the controller configured to receive an output from the at least one humidity sensor and adjust the humidity of the environment based, at least in part, on the output from the at least one humidity sensor, as taught by Krawec, to improve the system of Reed by allowing for automatic control based on setting(s) and condition(s) within the housing of the system to maintain conditions within optimal range(s) (see at least Krawec column 2, lines 21-25).  
Regarding claim 26, Reed does not disclose further comprising a user interface comprising a display configured to present information representative of at least one of a temperature or a humidity of the environment.
Krawec teaches another system for storing a perishable object, further comprising a user interface comprising a display configured to present information representative of at least one of a temperature or a humidity of the environment (see at least column 5, lines 48-52).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Reed with further comprising a user interface comprising a display configured to present information representative of at least one of a temperature or a humidity of the environment, as taught by Krawec, to improve the system of Reed by allowing for the user to inspect the temperature/humidity conditions within the housing of the system.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749. The examiner can normally be reached M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAVIA SULLENS/Primary Examiner, Art Unit 3763